Per Curiam.
In conformity with the ruling of the Georgia Supreme Court in Taylor v. Citizens & Southern Bank of Georgia, 226 Ga. 15, the judgment (reversed in part) and opinion entered in the previous appearance of this case (120 Ga. App. 353 (170 SE2d 447)), is hereby vacated. The judgment and opinion of the Supreme Court, as shown above requires a judgment of affirmance by this court.

Judgment affirmed.


Hall, P. J., Pannell and Evans, JJ., concur. Quillian, J., disqualified.

Franklin, Barham, Coleman, Elliott & Blackburn, W. G. Elliott, for appellant.
Tillman, Brice, McTier & Coleman, B. Lamar Tillman, for appellee.